DETAILED ACTION

Examiner’s Notes
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is Non-Final.


Remarks
Claim 1 is amended.
Claims 6 and 10-19 are withdrawn from further consideration.
Claims 1-20 are pending.


Status of Rejections
All previous rejections under 35 U.S.C. 112(a) are withdrawn.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-9, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over TSAI (US 20150076454 A1) in view of SUN (US 20120100628 A1).
	Regarding claim 1, TSAI teaches a neutral compound having the formula Os(Lm)(Ln) (see the Example 4 osmium complex in Table 3);
wherein Lm and Ln are the same or different, and each independently of Formula I, or Lm and Ln are optionally linked to form a hexadentate ligand (see the Lm and Ln in the Example 4 attached below):

    PNG
    media_image1.png
    205
    393
    media_image1.png
    Greyscale
(see the Example 4 attached below);
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
 
ring M, ring N, and ring O are independently a 5-membered or 6-membered carbocyclic or heterocyclic ring (see the 6-membered carbocyclic or heterocyclic ring in the Example 4 attached below); 
Z', Z2, and Z3 are independently selected from carbon or nitrogen, and at least one of Z', Z2, and Z3 is nitrogen (see the Example 4 attached below); 
wherein if rings M and O are both a 5-membered heterocyclic ring, then Z' and Z3 are not both nitrogen (Since this recitation is optional and M and O are not both a 5-membered heterocyclic ring, the recitation is considered to be met by the prior art);

    PNG
    media_image3.png
    400
    770
    media_image3.png
    Greyscale

	Regarding the claimed “wherein RM, RN, and Ro represent optional substitution on the ring M, ring N, and ring O, respectively; and wherein each RM, RN, and Ro is independently hydrogen or is selected from the group consisting of deuterium, halide, alkyl, cycloalkyl, heteroalkyl, arylalkyl, alkoxy, aryloxy, amino, silyl, alkenyl, cycloalkenyl, heteroalkenyl, alkynyl, aryl, heteroaryl, nitrile, isonitrile, sulfanyl, sulfinyl, sulfonyl, phosphino, and combinations thereof, with the proviso that RN does not comprise adamantyl; and any two adjacent RM, RN, and Ro can 
    PNG
    media_image4.png
    127
    160
    media_image4.png
    Greyscale
”, TSAI teaches RM, RN, and Ro represent optional substitution on the ring M, ring N, and ring O, respectively; and wherein each RM, RN, and Ro is independently hydrogen or is selected from the group consisting of deuterium, halide, alkyl, cycloalkyl, heteroalkyl, arylalkyl, alkoxy, aryloxy, amino, silyl, alkenyl, cycloalkenyl, heteroalkenyl, alkynyl, aryl, heteroaryl, nitrile, isonitrile, sulfanyl, sulfinyl, sulfonyl, phosphino, and combinations thereof, with the proviso that RN does not comprise adamantyl; and any two adjacent RM, RN, and Ro can optionally form a ring (see the hydrogens for RM, RN, and Ro) (see the Example 4 attached above), but does not explicitly disclose the claimed “with the proviso that when Lm and Ln are not L1, where L1 is: 
    PNG
    media_image4.png
    127
    160
    media_image4.png
    Greyscale
”.  However, SUN discloses metal complexes and ligands as optical sensing materials, wherein the invention provides a ligand of formula (I):

    PNG
    media_image5.png
    386
    676
    media_image5.png
    Greyscale
  wherein: R10 is H or —ORa; R2 and R3 are each independently C1-C24 alkyl, C2-C24 alkenyl, C2-C24 alkynyl or —(O—CH2—CH2)n—OCH3; R4 is H, halo, aryl, heterocyclyl, arylalkyl, heterocyclylalkyl, arylalkynyl, arylalkenyl, —C(O)Rb, —NRcRd, —ORe, —NO2, —CHO, C1-C24 alkyl, C2-C24 alkenyl, C2-C24 alkynyl or —CH═N—NH—Rf; X is C or N; each n is independently an integer from 1-12; each Ra, Rb, Rc, Rd, Re, and Rf is independently selected from H, C1-C24 alkyl, C2-C24 alkenyl or C2-C24 alkynyl, aryl, heterocyclyl, arylalkyl, and heterocyclylalkyl; and Y is a bond, —CH═CH—, —CH═CH-Ph-, or —C≡C— M, RN, and Ro represent optional substitution on the ring M, ring N, and ring O, respectively; and wherein each RM, RN, and Ro is independently hydrogen or is selected from the group consisting of deuterium, halide, alkyl, cycloalkyl, heteroalkyl, arylalkyl, alkoxy, aryloxy, amino, silyl, alkenyl, cycloalkenyl, heteroalkenyl, alkynyl, aryl, heteroaryl, nitrile, isonitrile, sulfanyl, sulfinyl, sulfonyl, phosphino, and combinations thereof, with the proviso that RN does not comprise adamantyl; and any two adjacent RM, RN, and Ro can optionally form a ring; with the proviso that when Lm and Ln are not L1, where L1 is: 
    PNG
    media_image4.png
    127
    160
    media_image4.png
    Greyscale
 (The ligand of formula (I) described above meets the limitations).
 
	Regarding claim 2, Applicant is directed above for a full discussion as applied to claim 1.
	Modified TSAI teaches each RM, RN, and Ro is independently hydrogen or is selected from the group consisting of deuterium, fluorine, alkyl, cycloalkyl, heteroalkyl, alkoxy, aryloxy, amino, silyl, alkenyl, cycloalkenyl, heteroalkenyl, aryl, heteroaryl, nitrile, isonitrile, and combinations thereof (SUN: see [0006] R10 is H or —ORa for RM, see the substituent in the middle (N) and [0007]-[0008], [0012] and for RN, and see the hydrogen for Ro) (see the ligand of formula (I) of SUN attached in the rejection of claim 1).

	Regarding claim 3, Applicant is directed above for a full discussion as applied to claim 1.
	Modified TSAI teaches Z1 and Z2 are both nitrogen (SUN: see [0009] X is N) (see the ligand of formula (I) of SUN attached in the rejection of claim 1).

	Regarding claim 4, Applicant is directed above for a full discussion as applied to claim 1.
	Modified TSAI teaches the ring M represents a benzene ring (SUN: see the benzene ring, when X is C [0009]) (see the ligand of formula (I) of SUN attached in the rejection of claim 1).

	Regarding claim 5, Applicant is directed above for a full discussion as applied to claim 1.
	Modified TSAI teaches the ring N and the ring O represent pyridine rings (SUN: see the pyridine rings) (see the ligand of formula (I) of SUN attached in the rejection of claim 1).

	Regarding claim 7, Applicant is directed above for a full discussion as applied to claim 1.
	Modified TSAI teaches Lm is the same as Ln (see the rejection of claim 1 and see the ligand of formula (I) of SUN attached in the rejection of claim 1).

	Regarding claim 8, Applicant is directed above for a full discussion as applied to claim 1.
	TSAI teaches Lm and Ln are each independently selected from the group consisting of:  

    PNG
    media_image6.png
    205
    340
    media_image6.png
    Greyscale
wherein each of X1 to X15 is independently carbon (SUN: when X is C [0009], and see [0004]-[0013] and the ligand of formula (I) of SUN attached in the rejection of claim 1). 

	Regarding claim 9, Applicant is directed above for a full discussion as applied to claim 8.
	TSAI teaches each of X1 to X15 is carbon (see the rejection of claims 1, 8 and the ligand of formula (I) of SUN attached in the rejection of claim 1).

	Regarding claim 20, Applicant is directed above for a full discussion as applied to claim 1.
	TSAI teaches a formulation comprising the compound of claim 1 (see the formulation of the Example 4 osmium complex in Table 3 with the combination with the ligand of formula (I) of SUN attached in the rejection of claim 1) (see the rejection of claim 1).

Response to Arguments
	Applicant's arguments filed on 02/03/2022 have been fully considered.
	Regarding claim 1, Applicant’s argument regarding that the Applicant’s Specification fully support the negative limitations in claim 1, is persuasive, therefore, all previous rejections under 35 U.S.C. 112(a) are withdrawn.
	
Conclusion
	Applicant's amendment necessitated the modified and/or new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE-SIK KANG whose telephone number is 571-272-3190.  The examiner can normally be reached on 9:00am – 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAE-SIK KANG/
Primary Examiner, Art Unit 1726